        Case 1:20-cv-11344-WGY Document 10 Filed 11/19/20 Page 1 of 16



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS
                                       Eastern Division


                                            )
 UNITED STATES EQUAL                        )
 EMPLOYMENT OPPORTUNITY                     )     CIVIL ACTION NO. 1:20-cv-11344
 COMMISSION,                                )
                                            )     AMENDED COMPLAINT
              Plaintiff,                    )
                                            )     JURY TRIAL DEMANDED
              v.                            )
                                            )
 TEGRA MEDICAL, LLC,                        )
                                            )
              Defendant.                    )
                                            )
 ________________________________           )


                                    NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil

Rights Act of 1991 to correct unlawful employment practices on the basis of sex and to provide

appropriate relief to Charging Party, Zahira Custodio Othman (“Custodio”), and Tania Vargas. As

alleged with greater particularity in paragraphs 13-18 below, the Equal Employment Opportunity

Commission alleges that Defendant, Tegra Medical, LLC, d/b/a Tegra Medical, violated Title VII

by subjecting Custodio and Vargas to a hostile work environment based on their sex. The

Commission further alleges that Defendant retaliated against Custodio for objecting to and

complaining about the sexually hostile work environment by denying her leave to which she was

entitled under the Family and Medical Leave Act, resulting in her constructive discharge.
        Case 1:20-cv-11344-WGY Document 10 Filed 11/19/20 Page 2 of 16



                                  JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343

and 1345. This action is authorized and instituted pursuant to Sections 706(f)(1) and (3) of Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-5(f)(1) and (3) (“Title VII”)

and Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

       2.      The employment practices alleged to be unlawful were and continue to be

committed within the jurisdiction of the United States District Court for the District of

Massachusetts.


                                             PARTIES

       3.      Plaintiff,   the    U.S.   Equal   Employment    Opportunity     Commission     (the

“Commission”), is the agency of the United States of America charged with the administration,

interpretation and enforcement of Title VII, and is expressly authorized to bring this action by

Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. §§ 2000e-5(f)(1) and (3).

       4.      At all relevant times, Defendant Tegra Medical, LLC (“Defendant” or “Tegra”), a

Delaware corporation, has continuously been doing business in the State of Massachusetts, and

has continuously had at least 15 employees.

       5.      At all relevant times, Defendant has continuously been an employer engaged in an

industry affecting commerce within the meaning of Sections 701(b), (g) and (h) of Title VII, 42

U.S.C. §§ 2000e(b), (g) and (h).


                              ADMINISTRATIVE PROCEDURES

       6.      More than thirty days prior to the institution of this lawsuit, Charging Party Zahira

Custodio Othman filed a charge with the Commission alleging violations of Title VII by

Defendant.

                                                  2
        Case 1:20-cv-11344-WGY Document 10 Filed 11/19/20 Page 3 of 16



       7.         The Commission investigated the charge and found evidence to establish

reasonable cause to believe that Custodio and another individual, Tania Vargas (“Vargas”), had

been subjected to a hostile work environment based on sex.

       8.         On April 21, 2020, the Commission issued a Letter of Determination to Defendant

notifying Defendant that the Commission found reasonable cause to believe that Defendant

violated Title VII by subjecting Custodio and at least one other individual to a hostile work

environment based on sex, and by retaliating against Custodio for opposing conduct made

unlawful by Title VII. The Commission invited Defendant to join with the Commission in

informal methods of conciliation to endeavor to eliminate the unlawful employment practices and

provide appropriate relief.

       9.         The Commission engaged in communications with Defendant to provide Defendant

the opportunity to remedy the discriminatory practices described in the Letter of Determination.

       10.        The Commission was unable to secure from Defendant a conciliation agreement

acceptable to the Commission.

       11.        On June 12, 2020, the Commission issued to Defendant a Notice of Failure of

Conciliation advising Defendant that the Commission was unable to secure from Defendant a

conciliation agreement acceptable to the Commission.

       12.        All conditions precedent to the institution of this lawsuit have been fulfilled.


                                     STATEMENT OF CLAIMS

       13.        Since at least June 2017, Defendant has engaged in unlawful employment practices

in violation of Section 703(a)(1) of Title VII, 42 U.S.C. 2000(e)-2(a)(1), by subjecting Custodio

to a hostile work environment based on sex.

             a.      Defendant Tegra operates a manufacturing facility in Franklin, Massachusetts.



                                                    3
Case 1:20-cv-11344-WGY Document 10 Filed 11/19/20 Page 4 of 16



   b.   As of November 2010, Ivan Pacheco was employed by Defendant as a Machine

        Operator at Defendant’s Franklin, Massachusetts facility.

   c.   Pacheco is male, and speaks Spanish and English.

   d.   In 2013, Defendant promoted Pacheco to the position of Manufacturing

        Supervisor.

   e.   As a Manufacturing Supervisor, Pacheco’s “Key Job Responsibilities” included

        “[e]ffectively manag[ing] personnel resources within [his] group including

        training, hiring, disciplinary actions and improving the performance of the

        team.”

   f.   In June 2017, Zahira Custodio Othman began working for Defendant as a Grit

        Blast Operator at Defendant’s Franklin, Massachusetts location.

   g.   Custodio is female, and a Spanish speaker.

   h.   Custodio reported to Pacheco, who was her direct supervisor.

   i.   Other Tegra employees warned Custodio that Pacheco was a “predator.”

   j.   Shortly after her hire, Pacheco began subjecting Custodio to unwelcome

        conduct and comments of a sexual nature, including but not limited to:

            i. Commenting on her appearance and body on a daily basis, including

                 telling her she looked sexy;

           ii. Frequently staring at her breasts;

          iii. Commenting to Custodio regarding other female employee’s buttocks;

           iv. Telling other female employees that Custodio looked so good;

           v. Asking Custodio out to eat, which Custodio declined; and

           vi. Making unwanted sexual advances.

   k.   Custodio did not want Pacheco’s attention, tried to ignore him, and declined his

                                       4
Case 1:20-cv-11344-WGY Document 10 Filed 11/19/20 Page 5 of 16



        invitations.

   l.   While Custodio later began reporting to a different manager, Mike Tracy

        (“Tracy”), Pacheco’s harassment continued, including but not limited to:

            i. Telling Custodio that seeing other men train her made him jealous;

           ii. Regularly squeezing by Custodio in tight spaces;

           iii. Commenting on Custodio’s buttocks, asking her to keep walking so he

                could look at them. When Custodio called Pacheco a stalker, he laughed;

           iv. Telling Custodio she looked “natural,” squeezing her shoulder and

                hugging her;

            v. When Custodio hugged another male employee, Pacheco asked

                “Where’s mine?”;

           vi. When Custodio approached her new manager with an issue, Pacheco

                would say he was hurt that Custodio didn’t call him; and

          vii. When Custodio asked Pacheco to bring her a souvenir from his trip to

                  Philadelphia, Pacheco asked “What size thong?”

   m.   Pacheco’s conduct was unwelcome and made Custodio uncomfortable and

        uneasy.

   n.   Pacheco discouraged Custodio from complaining, telling her that others tried to

        get him into trouble, but that he was a victim and the company believed in him.

   o.   On or about December 6, 2018, despite Pacheco’s discouragement, Custodio

        complained to Debra Kling, Defendant’s Human Resources Generalist, about

        Pacheco’s unwelcome sexual conduct and comments.

   p.   As Custodio is a Spanish speaker, another Tegra employee acted as her

        interpreter during the conversation with Kling.

                                      5
        Case 1:20-cv-11344-WGY Document 10 Filed 11/19/20 Page 6 of 16



             q.      As detailed in paragraph 14 infra, in retaliation for Custodio raising this

                     complaint about the ongoing sexual harassment to Kling, Defendant

                     constructively discharged Custodio.

             r.      During Custodio’s exit interview on December 28, 2018, Marie Driscoll,

                     Tegra’s Human Resources Manager, provided Custodio with a letter dated

                     December 13, 2018, purporting to “summarize[] the results of Tegra Medical’s

                     investigation into [Custodio’s] recent allegation of sexual harassment.”

             s.      The letter stated that Tegra’s “Human Resources Department conducted

                     interviews with all the employees involved, including you, the accuser and all

                     potential witnesses,” and “[a]fter a thorough investigation . . . found that there

                     is not sufficient evidence to conclude that sexual harassment did take place in

                     this case.”

             t.      Prior to Custodio’s complaint, other female employees had complained about

                     Pacheco’s sex-based comments and conduct at the Franklin facility and

                     received similar letters.

             u.      Defendant was aware of the sexually hostile work environment created by

                     Pacheco because Pacheco was a serial harasser and multiple female employees

                     complained about Pacheco’s conduct to Defendant’s Human Resources

                     department, and to other of Defendant’s managers and/or supervisors.

             v.      However, Defendant failed to take appropriate remedial action to address and

                     end the harassment.

             w.      As a result of the foregoing, Custodio suffered harm.

       14.        Defendant engaged in unlawful employment practices, in violation of Section

704(a) of Title VII, 42 U.S.C. § 2000e-3(a), by denying Custodio Family and Medical Leave Act

                                                   6
        Case 1:20-cv-11344-WGY Document 10 Filed 11/19/20 Page 7 of 16



(“FMLA”) leave to which she was entitled in retaliation for engaging in protected activity,

resulting in her constructive discharge.

             a.      As noted in paragraph 13(o), supra, on or about December 6, 2018, despite

                     Pacheco’s discouragement, Custodio complained to Debra Kling, Defendant’s

                     Human Resources Generalist, about Pacheco’s unwelcome sexual conduct and

                     comments.

                  b. Driscoll became aware of Custodio’s complaint, and warned Tracy and Pacheco

                     the very next day, to be “overly cautious in how you say things,” not to “touch

                     anyone for any reason anywhere,” and not to let their “guard down [because]

                     once one person starts the train, they gather steam and passengers,” among other

                     statements.

             c.      On or about December 14, 2018, Custodio requested leave under the FMLA in

                     order to care for her son, who was experiencing a serious health condition.

             d.      Custodio provided Marie Driscoll with a letter from her son’s doctor supporting

                     her request, which described her son’s serious health conditions and her need

                     for leave.

             e.      Driscoll immediately rejected Custodio’s request for FMLA leave, stating that

                     Tegra could not accommodate her request, and that “it’s a business.”

             f.      However, Custodio was entitled to FMLA leave and Tegra had approved

                     Custodio’s requests for leave to care for her son earlier in the year.

             g.      As of December 14, 2018:

                         i. Custodio had worked for Tegra for at least twelve months;

                        ii. Custodio had worked at least 1,250 hours for Tegra in the prior twelve

                            months;

                                                   7
        Case 1:20-cv-11344-WGY Document 10 Filed 11/19/20 Page 8 of 16



                        iii. Tegra employed at least fifty employees at the Franklin facility; and

                        iv. Tegra employed fifty or more employees in twenty or more workweeks

                             in 2018.

             h.      Tegra denied Custodio’s request for FMLA leave because she complained

                     about sexual harassment.

             i.      Tegra’s denial of Custodio’s request for FMLA leave forced Custodio to leave

                     her employment, effective December 28, 2018, and otherwise caused her harm.

       15.        Since at least July 2018, Defendant has engaged in unlawful employment practices

in violation of Section 703(a)(1) of Title VII, 42 U.S.C. 2000(e)-2(a)(1), by subjecting Tania

Vargas to a hostile work environment based on sex.

             a.      In July 2018, Tania Vargas began working for Defendant at Defendant’s

                     Franklin, Massachusetts location.

             b.      Vargas is female, and was eighteen years old at the time she began working for

                     Defendant.

             c.      Vargas initially reported to Pacheco, who was her direct supervisor.

             d.      Shortly after her hire, Pacheco began subjecting Vargas to unwelcome

                     comments about her appearance, telling her, “you look good today,” or other

                     times, telling her that she looked “fat.”

             e.      Although after approximately six weeks Vargas was transferred to a new

                     position, reporting to Mike Tracy, Pacheco continued to give Vargas unwanted

                     attention.

             f.      Pacheco went to Vargas’s work station on a daily basis, smiling and staring at

                     her while she was working.

             g.      When this occurred, Vargas asked Pacheco if he needed anything. Pacheco

                                                    8
Case 1:20-cv-11344-WGY Document 10 Filed 11/19/20 Page 9 of 16



        responded, “no,” and kept staring at her, smiling.

   h.   Pacheco made unwelcome comments about Vargas’s appearance on a daily

        basis, sometimes multiple times per day, which escalated over time.

   i.   In one instance, Vargas went into the office her supervisor shared with Pacheco

        to ask him a question, but found Pacheco there alone.

   j.   While in the office, Pacheco told Vargas that he had fantasized about his

        mother, who he said had “nice legs” and wore high heels. Pacheco told Vargas

        that this was the kind of woman he looked for, and that Vargas reminded him

        of his mother.

   k.   Pacheco’s comments to Vargas also included, but were not limited to:

            i. When Vargas wore ankle bracelets, Pacheco told her they were “sexy,”

               and that he “like[d] girls who wear anklets.” Vargas stopped wearing

               ankle bracelets as a result of his comments;

           ii. When Vargas wore jeans, Pacheco looked at Vargas’s legs and said,

               “damn girl, those things are going to pop on you.” When Vargas turned

               to walk away from him, Pacheco looked at her buttocks, and said,

               “damn, I know why.”

   l.   Pacheco’s comments were unwelcome. When Pacheco made these comments,

        Vargas stared at him blankly, walked away from him, or responded, “shouldn’t

        you be in your office?” Pacheco then laughed, and walked away.

   m.   Because of Pacheco’s comments and conduct, Vargas began dreading coming

        to work, afraid of what he might say. Whenever Pacheco came into her work

        area, she became extremely anxious.

   n.   Tracy was aware of Pacheco’s conduct.

                                     9
Case 1:20-cv-11344-WGY Document 10 Filed 11/19/20 Page 10 of 16



    o.   Pacheco also made comments about other women to Vargas or in her presence:

             i. When another female employee walked by Pacheco and Vargas,

                 Pacheco looked at the employee’s buttocks, and told Vargas, “it’s too

                 fake for me, I like stuff more natural.”

             ii. Vargas also saw Pacheco target another woman who worked in

                 Defendant’s EZ Grind department:

                        1. Pacheco told this woman, “I know you want me, I don’t care

                           about your boyfriend;”

                        2. When this woman walked by, Pacheco would stare at her and

                           make ‘mmmm’ noises;

                        3. Pacheco said to Vargas of this woman, “she likes it when I

                           bother her.”

    p.   Vargas did not immediately report Pacheco’s conduct and comments to Human

         Resources because she was aware that other complaints were not acted upon

         and she feared losing her job, or exposing her mother to retaliation, as she also

         worked at Tegra.

    q.   In or about mid-December, 2018, Pacheco approached a male co-worker,

         pointed at Vargas, and said, “imagine if I could take my big fat finger and stick

         it up her ass.” Pacheco said that Vargas had “a great ass,” that he “would fuck

         her,” and “would fuck her mom.” Pacheco continued his lewd comments

         regarding Vargas, saying he “would eat her ass,” and wanted to “lick her pussy”

         and “her ass.” Pacheco said, “she’s so young, she probably doesn’t know about

         this stuff.”

    r.   Vargas could not hear these comments, but saw Pacheco leering at her, biting

                                          10
Case 1:20-cv-11344-WGY Document 10 Filed 11/19/20 Page 11 of 16



          his lip and smiling, as he spoke to her co-worker.

    s.    The male co-worker reported Pacheco’s comments to Tegra’s Human

          Resources Manager, Marie Driscoll, and told Vargas what Pacheco had said.

    t.    Human Resources did not reach out to Vargas as a result of the co-worker’s

          complaint, or discipline Pacheco.

    u.    After learning of Pacheco’s comments, Vargas reported Pacheco to her

          supervisor, Tracy, explaining what Pacheco had said and that she did not want

          to work near Pacheco.

    v.    Tracy dismissed Vargas’s complaint, saying Pacheco was a “great guy,” and

          took no action.

    w.    Vargas then met with Marie Driscoll and described to her Pacheco’s ongoing

          comments and conduct toward her, including what Pacheco said to her male co-

          worker.

    x.    Driscoll told Vargas there had been no other complaints about Pacheco, even

          though Pacheco was a serial harasser and multiple female employees

          complained about Pacheco’s conduct to Defendant’s Human Resources

          department, and to other of Defendant’s managers and/or supervisors, including

          Custodio.

    y.    Defendant failed to take appropriate remedial action to address and end the

          harassment.

    z.    As a result, Vargas suffered harm.

    aa.   After Vargas complained, she was transferred to work in the “white room” in

          which workers were required to wear full length gowns and latex gloves, even

          though Vargas objected, explaining that she was allergic to latex.

                                       11
Case 1:20-cv-11344-WGY Document 10 Filed 11/19/20 Page 12 of 16



    bb.   Tracy told Vargas that this transfer was “to cool off the situation with Ivan

          [Pacheco].”

    cc.   Vargas worked in the white room that day as directed, but developed serious

          rashes on her hands due to her latex allergy, causing her severe pain.

    dd.   The next day, Vargas showed Tracy her rashes, and again insisted she could not

          work in the white room due to her allergy. Still, Tracy directed Vargas to work

          in the white room.

    ee.   Vargas did so, but continued to suffer severe pain from the allergic reaction.

          Vargas left work early that day, telling Tracy to count her absence as sick time,

          and asked him to speak to Driscoll.

    ff.   Vargas was ultimately allowed to return to her regular work station. Pacheco

          was not transferred, terminated or demoted, but continued to be employed by

          Tegra in the same position.

    gg.   Human Resources did not meet with Vargas again after her complaint. Instead,

          she received a letter from Driscoll dated December 26, 2018, nearly identical

          to that received by Custodio.

    hh.   This letter purported to “summarize[] the results of Tegra Medical’s

          investigation into recent [sic] allegation of sexual harassment which [sic] an

          employee identified [Vargas] as the victim.”

    ii.   The letter stated that Driscoll “interviewed all the employees involved,

          including you and all potential witnesses,” and “[a]fter a thorough investigation

          . . . found that there is not sufficient evidence to conclude that sexual harassment

          did take place in this case.”

    jj.   Vargas resigned shortly after receiving this letter due to the harassment she had

                                          12
          Case 1:20-cv-11344-WGY Document 10 Filed 11/19/20 Page 13 of 16



                     experienced and Tegra’s failure to address her complaint.

          16.    The effect of the practice(s) complained of above in paragraphs 13-15 has been to

deprive Custodio and Vargas of equal employment opportunities and otherwise adversely affect

their status as employees because of their sex, and because of Custodio’s opposition to practices

made unlawful by Title VII.

          17.    The unlawful employment practices complained of above in paragraphs 13-15 were

intentional.

          18.    The unlawful employment practices complained of above in paragraphs 13-15 were

done with malice or with reckless indifference to Custodio’s and Vargas’s federally protected

rights.


                                     PRAYER FOR RELIEF

          Wherefore, the Commission respectfully requests that this Court:

          A.     Grant a permanent injunction enjoining Defendant, its officers, agents, servants,

employees, attorneys, and all persons in active concert or participation with them, from engaging

in any employment practice that discriminates on the basis of sex, including harassment and the

creation of a hostile work environment based on sex in violation of Title VII.

          B.     Grant a permanent injunction enjoining Defendant, its officers, agents, servants,

employees, attorneys, and all persons in active concert or participation with them, from engaging

in any employment practice that discriminates against any individual in retaliation for asserting

his or her rights under federal employment law or otherwise engaging in protected activity in

violation of Title VII.

          C.     Order Defendant to institute and carry out policies, practices, and programs which

provide equal employment opportunities for women and those who oppose employment practices



                                                 13
        Case 1:20-cv-11344-WGY Document 10 Filed 11/19/20 Page 14 of 16



made unlawful by Title VII, and which eradicate the effects of its past and present unlawful

employment practices.

        D.     Order Defendant to make whole Charging Party Custodio by providing appropriate

backpay with prejudgment interest, in amounts to be determined at trial, and other affirmative

relief necessary to eradicate the effects of its unlawful employment practices.

        E.     Order Defendant to make Charging Party Custodio whole, by providing

compensation for past and future pecuniary losses resulting from the unlawful employment

practices described above.

        F.     Order Defendant to make Custodio whole by providing compensation for past and

future nonpecuniary losses resulting from the unlawful practices, including emotional pain,

suffering, loss of enjoyment of life, and humiliation, in amounts to be determined at trial.

        G.     Order Defendant to make Vargas whole by providing compensation for past and

future nonpecuniary losses resulting from the unlawful practices, including physical and emotional

pain, suffering, loss of enjoyment of life, and humiliation, in amounts to be determined at trial.

        H.     Order Defendant to pay Custodio and Vargas punitive damages for the malicious

and reckless conduct described above, in amounts to be determined at trial.

        I.     Grant such further relief as the Court deems necessary and proper in the public

interest.

        J.     Award the Commission its costs of this action.


                                    JURY TRIAL DEMAND

        The Commission requests a jury trial on all questions of fact raised by its complaint.


Dated: November 19, 2020
Boston, Massachusetts



                                                 14
Case 1:20-cv-11344-WGY Document 10 Filed 11/19/20 Page 15 of 16




                                   Respectfully submitted,

                                   SHARON FAST GUSTAFSON
                                   General Counsel

                                   GWENDOLYN YOUNG REAMS
                                   Associate General Counsel

                                   U.S. EQUAL EMPLOYMENT
                                   OPPORTUNITY COMMISSION
                                   131 M Street, N.E.
                                   Washington, D.C. 20507

                                   JEFFREY BURSTEIN
                                   Regional Attorney

                                   KIMBERLY CRUZ
                                   Supervisory Trial Attorney
                                   Florida Bar No. 153729
                                   U.S. EQUAL EMPLOYMENT
                                   OPPORTUNITY COMMISSION
                                   New York District Office
                                   33 Whitehall Street, 5th Floor
                                   New York, NY 10004-2112
                                   (929) 506-5345
                                   kimberly.cruz@eeoc.gov

                                    /s/ Caitlin Brown
                                   CAITLIN BROWN
                                   Trial Attorney
                                   New York Bar No. 5219506
                                   U.S. EQUAL EMPLOYMENT
                                   OPPORTUNITY COMMISSION
                                   New York District Office
                                   33 Whitehall Street, 5th Floor
                                   New York, New York 10004
                                   (929) 506-5277
                                   caitlin.brown@eeoc.gov




                              15
       Case 1:20-cv-11344-WGY Document 10 Filed 11/19/20 Page 16 of 16




                                CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants identified below. Paper copies will be sent to non-

registered participants, if any, on November 19, 2020.


       Lyndsey M. Kruzer, counsel for Defendant
       lkruzer@choate.com

Dated: November 19, 2020
New York, New York


                                                     /s/ Caitlin D. Brown
                                                    Caitlin D. Brown
                                                    Trial Attorney
                                                    New York Bar No. 5219506
                                                    U.S. EQUAL EMPLOYMENT
                                                    OPPORTUNITY COMMISSION
                                                    New York District Office
                                                    33 Whitehall Street, 5th Floor
                                                    New York, New York 10004
                                                    (929) 506-5277
                                                    caitlin.brown@eeoc.gov
